 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SANDRA C. SAMUELIAN,                               No. 2:18-cv-995-JAM-EFB PS
12                        Plaintiff,
13            v.                                         ORDER
14    U.S. TREASURY, et al.,
15                        Defendants.
16

17          After this action was closed and judgment duly entered (see ECF Nos. 52, 53), plaintiff

18   filed multiple miscellaneous documents (ECF No. 54, 55) and a motion to proceed in forma

19   pauperis (ECF No. 56). The court takes no action on plaintiff’s filing as this case is now closed.

20   Plaintiff is hereby informed that the court will not respond to future filings in this action that are

21   not authorized by the Federal Rules of Civil Procedure or the Federal Rules of Appellate

22   Procedure. The clerk is directed to terminate ECF No. 56.

23          So ordered.

24   Dated: August 14, 2019.

25

26

27

28
